Title: To James Madison from George Logan, 9 February 1816
From: Logan, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Stenton
                            Feby: 9th: 1816
                        
                    
                    My nephew Joseph P: Norris intending to pass a few days at Washington; permit me to introdu[c]e him to your friendly notice. Accept assurances of my friendship
                    
                        
                            Geo Logan
                        
                    
                